Name: COMMISSION REGULATION (EC) No 1/98 of 2 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  prices
 Date Published: nan

 EN Official Journal of the European Communities3. 1. 98 L 1/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1/98 of 2 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 3 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 January 1998. For the Commission Hans VAN DEN BROEK Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 3. 1. 98L 1/2 ANNEX to the Commission Regulation of 2 January 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 76,7 204 47,3 999 62,0 0709 10 00 220 184,3 999 184,3 0709 90 70 052 102,3 204 138,3 999 120,3 0805 10 10, 0805 10 30, 0805 10 50 052 44,3 204 38,0 220 44,5 388 18,5 448 24,0 624 52,8 999 37,0 0805 20 10 204 52,7 999 52,7 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 92,8 624 99,2 999 96,0 0805 30 10 052 90,4 400 84,5 600 86,5 999 87,1 0808 10 20, 0808 10 50, 0808 10 90 060 47,0 400 84,7 404 86,4 720 56,7 999 68,7 0808 20 50 064 85,0 400 97,9 999 91,5 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.